

Exhibit 10.1


HIBBETT SPORTS, INC.
SUPPLEMENTAL 401(k) PLAN
Effective January 1, 2008


ARTICLE I


DEFINITIONS


1.01
Administrator



Administrator means the Director of Human Resources, or any other employee
designated by the Director of Human Resources.


1.02
Account



Account means the account or bookkeeping record reflecting a Participant’s
interest in the Plan.  A Participant may have several Accounts in the Plan.


1.03
Affiliate



Affiliate means any corporation which, when considered with Hibbett Sports,
Inc., would constitute a controlled group of corporations within the meaning of
Code section 1563(a), determined without regard to Code sections 1563(a)(4) and
1563(e)(3)(C) or any entity, whether or not incorporated which, when considered
with Hibbett Sports, Inc., would constitute a controlled group in accordance
with Code section 414(c) and regulations promulgated thereunder.


1.04
Beneficiary



Beneficiary means the person or entity specified by a Participant on forms
prescribed by the Company for that purpose.  If a Participant does not designate
a Beneficiary or if the designated Beneficiary predeceases the Participant or is
not in existence on the date of the Participant’s death, then Beneficiary means
the Participant’s surviving spouse, or if there is no surviving spouse, the
executor(s) or administrator(s) of the Participant’s estate.


1.05
Board of Directors



Board of Directors means the Board of Directors of Hibbett Sports, Inc.


1.06
Cause



Cause means the determination by the Board in the exercise of its reasonable
judgment that the Participant has committed an act or acts constituting (a) a
felony or other crime involving dishonesty, theft or embezzlement, or (b) fraud.


1.07
Change in Control



A Change in Control means a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company.  A change in the ownership of the Company
occurs on the date that any one person, or more than one person, acting as a
group, acquires ownership of stock of the Company that, together with stock held
by such person or group constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company.  A change in the effective
control of the Company occurs only on (i) the date any one person or group
acquires ownership of stock of the Company possessing 30% or more of the total
voting power of the stock, or (ii) the date a majority of the members of the
Company’s Board is replaced

-1-

--------------------------------------------------------------------------------



during any 12 month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board before the date of
the appointment or election.  A change in the ownership of a substantial portion
of the assets of the Company occurs on the date that any one person or group
acquires assets from the Company that have a total gross fair market value equal
to more than 40% of the total gross fair market value of all the assets of the
Company immediately before such acquisition.  This definition of Change in
Control shall be interpreted in a manner that is consistent with Treasury
Regulation section 1.409A-3(i)(5).


1.08
Code



Code means the Internal Revenue Code of 1986, as amended.  Reference to specific
sections of the Code includes those sections and any comparable sections of
future legislations that modify, amend, supplement, supersede or recodify such
sections.


1.09
Committee



Committee means the Administrative Committee appointed by the Board or the
Compensation Committee to administer the Plan.


1.10
Company



Company means Hibbett Sports, Inc. and all of its Affiliates that have adopted
the Plan.


1.11
Compensation



Compensation means compensation as defined in section 1.16 of the 401(k) Plan
without regard to the limit on compensation that may be recognized under Code
section 401(a)(17) and with the inclusion of compensation deferred by the
Participant pursuant to Plan section 3.01 for any relevant period.


1.12
Disability



A Participant is considered disabled if the Participant is (a) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company.


1.13
Employee



Employee means an individual who is an employee of Hibbett Sports, Inc. or an
affiliate who has adopted the Plan and who is a member of a select group of
management or highly compensated employees of the Company.


1.14
ERISA



ERISA means the Employee Retirement Security Act of 1974, as
amended.  References to specific sections of ERISA shall include those sections
and any comparable sections of future legislation that modify, amend,
supplement, supersede or recodify such sections.


1.15
401(k) Plan



401(k) Plan means the Hibbett Sports, Inc. 401(k) Plan, as now and hereafter
amended.

-2-

--------------------------------------------------------------------------------





1.16
Investment Fund



Investment Fund means any of the investment funds designated under the 401(k)
Plan pursuant to Article XIII thereof.


1.17
Key Employee



Key Employee means an Employee who, as of December 31 of any Plan Year,
satisfies the requirements of Code Section 416(i) (without regard to Code
section 416(i)(5)).  Such Employee will be considered a Key Employee for
purposes of the Plan for the 12-month period commencing on the next following
April 1; provided, however, that an individual will not be considered a Key
Employee unless at the time of his or her Termination of Employment, the Company
is considered a public company pursuant to Code section 409A.


1.18
Matching Contribution



Matching Contribution means the Company’s Matching Contribution which matches
Salary Deferral Contributions made to the Plan on behalf of a Participant as
described in section 4.02 of the Plan.


1.19
Participant



Participant means an eligible Employee who satisfies the requirements of Article
II.  A Participant is considered an active Participant if such Participant has
an election to make a Salary Deferral Election in effect.  A Participant who
does not have a Salary Deferral Election in effect or who is no longer an
Employee is considered an inactive Participant.


1.20
Plan



Plan means the Hibbett Sports, Inc. Supplemental 401(k) Plan.


1.21
Plan Year



Plan Year means the annual period beginning on January 1st and ending on the
following December 31st.


1.22
Salary Deferral Contribution



Salary Deferral Contribution means a Participant’s pre-tax salary deferrals made
under the Plan in accordance with Plan section 3.01.


1.23
Salary Deferral Election



Salary Deferral Election means the Employee’s election in writing to defer
amounts under the Plan.


1.24
Termination of Employment



Termination of Employment means a Participant’s separation from service from the
Company or any Affiliate, whether by retirement or termination, consistent with
Code Section 409A and Treasury Regulations thereunder.


1.25
Unforeseeable Emergency



Unforeseeable Emergency means a Participant’s severe financial hardship
resulting from an illness or accident of the Participant, the Participant’s
spouse or of a dependent (as defined in Code section 152),

-3-

--------------------------------------------------------------------------------



loss of the Participant’s property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.  The amount of the distribution on
account of an Unforeseeable Emergency may not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution.  Payment may not be made to the
extent an Unforeseeable Emergency is or may be relieved (a) through
reimbursement or compensation by insurance or otherwise, or (b) by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not itself cause severe financial hardship.  Any determination of the existence
of an Unforeseeable Emergency and the amount to be distributed on account
thereof shall be made by the Plan Administrator (or such other person as may be
required to make such decisions) in accordance with rules applied in a uniform
and nondiscriminatory manner.


ARTICLE II


ELIGIBILITY AND PARTICIPATION


2.01
Eligibility Requirements



The Committee, in its sole discretion, shall designate the Employees who are
eligible to participate in the Plan.  In no event shall an Employee be eligible
to participate in the Plan prior to satisfying the eligibility requirements in
the 401(k) Plan.  The Committee shall notify an Employee of his or her
eligibility to participate in the Plan in writing no later than December 1 of
the year preceding initial participation.


2.02
Participation in the Plan



(a)           An eligible Employee becomes a Participant upon his completion of
a Salary Deferral Election pursuant to Article III.  Each Employee and
Participant must correctly disclose to the Administrator all requested
information necessary for the administration of the Plan.


(b)           A Participant shall continue to be a Participant of the Plan until
the date that he is no longer entitled to benefits under the Plan.


ARTICLE III


DEFERRAL ELECTIONS


3.01
Election of Deferrals



(a)           In order to become an Active Participant, an eligible Employee
must file with the Administrator a Salary Deferral Election, in accordance with
its terms and the terms and conditions of this section 3.01.  Such Salary
Deferral Election must be filed no later than the December 31 preceding such
Plan Year and at such earlier time as may be set by the Committee in its sole
discretion.


(b)           The maximum Salary Deferral Contribution for a Plan Year shall be
forty percent (40%) of the Participant’s Compensation for such Year.  A
Participant’s election must be made in one percent (1%) increments.


(c)           Each Salary Deferral Election shall be made on a form provided by
the Administrator and shall specify such information as the Administrator may
require.


3.02
Election, Revocation and Modification of Deferrals



(a)           Except as provided in subsection (b) below, a Participant may make
an election to defer Compensation for a Plan Year only if such election is made
no later than December 31 of the prior Plan Year, or by such earlier date as may
be announced by the Administrator.  In the case of the initial Plan Year
commencing January 1, 2008, such election shall be made no later than December
31, 2007.  Such election

-4-

--------------------------------------------------------------------------------



shall remain in effect for the entire Plan Year and for all subsequent Plan
Years until the Participant revokes such election or timely files a new election
applicable to subsequent Plan Year.  Each Deferral Election shall be made on a
form provided by the Administrator and shall specify such additional information
as the Administrator may require.


(b)           In the case of individuals who become Eligible Employees on or
after January 1, 2008, the first Plan Year in which an Eligible Employee becomes
eligible to participate in the Plan, the Eligible Employee must make an initial
deferral election within thirty (30) days after he or she becomes eligible to
participate in the Plan.  Such election shall only be valid with respect to
Compensation paid for services rendered after the date of the initial deferral
election.


ARTICLE IV


ACCOUNTS


4.01
Establishment of Accounts



The Administrator shall establish and maintain separate Accounts and for each
Participant of the Plan to credit a Participant’s Salary Deferral Contributions
and Matching Contributions.  As required for appropriate recordkeeping, the
Administrator may establish and name additional Accounts or sub-accounts for
each Participant.


4.02
Crediting of Salary Deferral Contributions



(a)           Salary Deferral Contributions shall be credited to the
Participant’s Account as of the last day of the payroll period in which such
Compensation would otherwise be paid to the Participant.


(b)           A Participant’s interest in his Account attributable to Salary
Deferral Contributions and any earnings therein shall be fully vested and
nonforfeitable.


4.03
Matching Contributions



(a)           Prior to the beginning of each Plan Year, the Administrator shall
announce the Matching Contribution and attach such formula as Exhibit A to this
Plan.  For the Plan Year beginning January 1, 2008, the company Matching
Contribution is an amount equal to $.75 for each dollar of Salary Deferral
Contributions limited to 4.5% of Compensation; provided that the Participant was
a highly compensated employee during 2006 as determined under the 401(k)
Plan.  Matching Contributions shall be credited to the Participant’s Account
annually on December 31st of each Plan Year.


(b)           A Participant’s interest in his Account attributable to Matching
Contributions and any earnings thereon shall be vested according to the vesting
schedule in the 401(k) Plan.


(c)           Notwithstanding any other provision of this Plan, if the
Participant experiences a Termination of Employment with the Company for Cause,
he shall not be entitled to any benefit pursuant to Section 4.03 herein.


4.04
Equitable Adjustment in Case of Error or Omission



If an error or omission is discovered in the Account of a Participant, the
Administrator shall make such equitable adjustment as the Administrator deems
appropriate.

-5-

--------------------------------------------------------------------------------



ARTICLE V


INVESTMENTS AND VALUATION


5.01
Investment of Accounts



(a)           A Participant may direct the investment of his Account among one
or more of the Investment Funds.  Such direction shall be in writing on a form
provided by the Administrator and in accordance with procedures established by
the Administrator.  The investment of a Participant’s Account is hypothetical
and solely for the purpose of crediting earnings on such Account.


(b)           The investment of a Participant’s Account shall be made in
multiples of ten percent (10%).  An investment election shall remain in force
until changed.  Participants may change the investment of their Account with
respect to the balance in their Account and with respect to any future Salary
Deferral Contributions and Matching Contributions in accordance with procedures
established by the Administrator.


5.02
Valuation of Bookkeeping Accounts



Each Participant’s Account shall be valued as of the last day of each calendar
quarter and adjusted as of such date to reflect any gains and losses in the
Investment Funds and any other expenses or charges attributable to the Account
or Investment Fund.


ARTICLE VI


DISTRIBUTIONS AND WITHDRAWALS


6.01
Termination of Employment for Reasons Other than Death or Disability



(a)           In the event of a Participant’s Termination of Employment, the
Plan shall pay the Participant the total value of the Participant’s Account that
is vested as of the Participant’s Termination of Employment.


(b)           Subject to subsection (c) below, a Participant’s Account shall be
distributed as soon as practicable following his Termination of Employment, but
in no event after the later of (i) the 15th day of the third month following the
Termination of Employment or (ii) the end of the calendar year during which the
Participant terminated employment.


(c)           In the event the Participant is a Key Employee on the date of his
Termination of Employment, the distribution of his Account shall be made on the
first day of the month following the six month anniversary of the participant’s
Termination of Employment.


6.02
Death or Disability



In the event of a Participant’s death or Disability, the Plan shall pay the
Participant, or his Beneficiary, as the case may be, the total value of the
Participant’s Account as of his death or Disability within 60 days following the
date of the Participant’s death or Disability.


6.03
Hardship



(a)           No withdrawals or distributions are permitted from the Plan while
the Participant remains employed by the Company except upon an Unforeseeable
Emergency.


(b)           A distribution of up to 50% of the vested portion of the
Participant’s Account because of an Unforeseeable Emergency will be permitted
only to the extent required by the Participant to satisfy the emergency
need.  Whether an Unforeseeable Emergency has occurred will be determined solely
by the

-6-

--------------------------------------------------------------------------------



Administrator.  Distributions in the event of an Unforeseeable Emergency may be
made by and with the approval of the Administrator upon written request by a
Participant.


6.04
Form of Distribution



Payment shall be made from the Plan to a Participant or Beneficiary in a single
lump sum in cash.


6.05
Federal Income Tax Withholding



The Company shall withhold from any payment made by it under the Plan such
amount or amounts as may be required for purposes of complying with the tax
withholding or other provisions of the Code, the Social Security Act,  as
amended, or any federal, state or local income or employment tax provision, or
otherwise.


6.06
Benefit Determination and Payment Procedure



The Administrator shall make all determinations concerning eligibility for
benefits under the Plan, the time or terms of payment, and the form or manner of
payment to the Participant or the Participant’s Beneficiary, in the event of the
death of the participant.  The Administrator shall promptly notify the Company
of each such determination that benefit payments are due and provide to the
Company all other information necessary to allow the Company to carry out such
determination, whereupon the Company shall pay such benefits in accordance with
the Administrator’s determination.


6.07
Distribution of Benefit When Distributee Cannot Be Located



The Administrator shall make all reasonable attempts to determine the identity
and/or whereabouts of a Participant’s Beneficiary entitled to benefits under the
Plan, including the mailing by certified mail of a notice to the last know
address shown on the Company’s or the Administrator’s records.  If the
Administrator is unable to locate such a person entitled to benefits hereunder,
or if there has been no claim made for such benefits, the Company shall continue
to hold the benefit due to such person.


6.08
Acceleration of Benefits Prohibited



Except as provided in Treasury Regulation section 1.409A-3(j), no acceleration
in the time or schedule of any payment or amount scheduled to be paid from the
Participant’s Account is permitted.


ARTICLE VII


FUNDING


7.01
Funding



(a)           All Participants and Beneficiaries are generally unsecured
creditors of the Company with respect to the benefits due hereunder and the Plan
constitutes a mere promise by the Company to make benefit payments in the
future.  It is the intention of the Company that the Plan be considered unfunded
for tax purposes.


(b)           The Company may, but is not required to, purchase life insurance
in amounts sufficient to provide some or all of the benefits provided under this
Plan or may otherwise segregate assets for such purpose.


(c)           Except as provided in Plan section 7.02 below, the Company may,
but is not required to establish a grantor trust which may be used to hold
assets of the Company which are maintained as reserves against the Company’s
unfunded, unsecured obligations under the Plan.  Such reserves shall at all
times be subject to the claims of the Company’s creditors.  To the extent such
trust or other vehicle is established, and assets contributed for the purpose of
fulfilling the Company’s obligation hereunder, then such

-7-

--------------------------------------------------------------------------------



obligation of the Company shall be reduced to the extent such assets are
utilized to meet its obligations hereunder.


7.02
Change in Control



Effective upon a Change in Control, the Company shall contribute to a grantor
trust an amount equal to the aggregate Account balances of all participants in
the Plan.  The trust shall be funded with cash or cash equivalents other than
stock of the Company.


ARTICLE VIII


ADMINISTRATION


8.01
Appointment of Administrator



The Committee shall serve as the Plan Administrator and shall be responsible for
the operation and administration of the Plan except to the extent its duties are
allocated to and assumed by persons or entities hereunder.


8.02
Duties



(a)           The Committee shall make such rules and regulations as it deems
necessary for operation of the Plan, shall determine all questions arising in
the administration, interpretation and application of the Plan, review claims
for benefits which have been denied, and shall perform all other functions which
may be assigned to it by the Board.


(b)           The Committee or its delegate shall maintain, on a plan or
calendar year basis, employee and other such records as are necessary for the
successful operation of the Plan and shall supply such full and timely
information for all matters relating to the Plan as the Committee may require
for the effective discharge of its duties.


(c)           The Committee or its delegate shall receive all applications for
benefits and shall establish rules and procedures to be followed by Participants
and Beneficiaries in filing such applications and for furnishing and verifying
all data which may be required in order to establish their rights to benefits in
accordance with the Plan.  Upon receipt of an application for benefits, the
Committee or its delegate shall determine all facts which are necessary to
establish the right of an applicant to benefits and the amount thereof.  All
approved benefits shall be paid at the direction of the Committee or its
delegate.  Such payments shall be made in accordance with the Committee’s or its
delegate’s written directions setting forth the amount of such payments and the
specific manner in which such payments are to be made.


8.03
Benefit Claims Review Procedure



(a)           Claims for benefits under the Plan may be submitted to the
Committee or such person as the Committee may designate in writing who shall
have the initial responsibility for determining the eligibility of any
Participant or Beneficiary for benefits.  Such claims for benefits shall be made
in writing and shall set forth the facts which such Participant or Beneficiary
believes to be sufficient to entitle him to the benefit claimed.  The Committee
may adopt forms for the submission of claims for benefits in which case all
claims for benefits shall be filed on such forms.


(b)           Upon receipt of a claim, the Committee or its delegate must
respond in writing within 90 days.  If necessary, the Committee or its
delegate’s first notice must indicate any special circumstances requiring an
extension of time for the Committee or its delegate’s decision.


The extension notice must indicate the date by which the Committee or its
delegate expects to give a decision.  An extension of time for processing may
not exceed 90 days after the end of the initial 90 day period.

-8-

--------------------------------------------------------------------------------





(c)           If the written claim for a Plan benefit is wholly or partially
denied or the claimant has had no response, the claimant or his duly authorized
representative, at the sole expense of the claimant, may appeal the denial
within 60 days of the date of the denial or the expiration of the time period
provided in subsection (b) to the Committee.  An adverse notice must be written
in a manner calculated to be understood by the claimant and must include (i)
each reason for denial; (ii) specific references to the pertinent provisions of
the Plan or related documents on which the denial is based; (iii) a description
on any additional material or information necessary for the claimant to perfect
the claim and an explanation of why that material or information is needed; and
(iv) appropriate information about the steps to be taken if the claimant wishes
to submit the claim for review.


(d)           In pursuing his appeal the claimant or his representative:


 
(i)
may request in writing that the Committee review the denial;



 
(ii)
may review pertinent documents; and



 
(iii)
may submit issues and comments in writing.



(e)           The decision on review shall be made within 60 days; provided that
the 60 day period may be extended for an additional 60 days by written notice to
the claimant setting forth the reasons for the extension.  The decision on
review shall be made in writing, shall include specific reasons for the
decision, shall be written in a manner calculated to be understood by the
claimant and shall contain specific references to the pertinent Plan provisions
on which the decision is based.


8.04
Fiduciary Discretion



In discharging the duties assigned to it under the Plan, the Committee and each
other fiduciary with respect to the Plan has the discretion to interpret the
Plan; adopt, amend and rescind rules and regulations pertaining to its duties
under the Plan; and to make all other determinations necessary or advisable for
the discharge of its duties under the Plan.  Each fiduciary’s discretionary
authority is absolute and exclusive if exercised in a uniform and
nondiscriminatory manner with respect to similarly situated individuals.  The
express grant in the Plan of any specific power to a fiduciary with respect to
any duty assigned to it under the Plan must not be construed as limiting any
power or authority of the fiduciary to discharge its duties.  A fiduciary’s
decision is final and conclusive unless it is established that the fiduciary’s
decision constituted an abuse of its discretion.


ARTICLE IX


AMENDMENT OR TERMINATION OF THE PLAN


9.01
Amendment or Termination of Plan



The Plan may be terminated or amended at any time by the Board, effective as of
any date specified provided, however, that any termination must comply with the
requirements of Code section 409A.  Any such action taken by the Board shall be
evidenced by a resolution.  No amendment or termination shall decrease the value
of a Participant’s Account accrued prior to the effective date of the amendment
or termination.

-9-

--------------------------------------------------------------------------------



ARTICLE X


GENERAL PROVISIONS


10.01
No Guaranty of Employment



The Plan shall not be deemed to constitute a contract between the Company and
any Participant or to be consideration or an inducement for the employment of
any Participant of the Company.  Nothing contained in the Plan shall be deemed
to give any Participant the right to be retained in the service of the Company
or to interfere with the rights of the Company to discharge or to terminate the
service of any Participant at any time without regard to the effect such
discharge or termination may have on any rights under the Plan.


10.02
Payments to Minors and Incompetents



If a Participant or Beneficiary entitled to receive any benefits hereunder is a
minor or is deemed so by the Administrator or is adjudged to be legally
incapable of giving valid receipt and discharge for such benefits, benefits will
be paid to such person as the Administrator might designate.  Such payments
shall, to the extent made, be deemed a complete discharge of any liability for
such payment under the Plan.


10.03
Non-Alienation of Benefits



To the extent permitted by law, no benefit payable under the Plan will be
subject in any manner to anticipation, assignment, garnishment, or pledge; and
any attempt to anticipate, assign, garnish or pledge the same will be void and
no such benefits will be made in any manner liable for or subject to the debts,
liabilities, engagements or torts of any Participants.


10.04
Headings and Subheadings



The headings and subheading in this Plan have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.


10.05
Use of Masculine and Feminine; Singular and Plural



In the construction of the Plan the masculine shall include the feminine and the
singular the plural in all cases where such meanings are indicated by the
context.


10.06
Beneficiary Designation



At the time of enrollment in the Plan, each Participant, if applicable, must
designate a Beneficiary to receive settlement of his Plan account in the event
of his death during employment.  A Participant may, from time to time, change a
Beneficiary or Beneficiaries under the Plan.  In the event that no designated
Beneficiary is surviving at the time of the Participant’s death, settlement
under the Plan will be made as provided in Plan section 1.04.


10.07
Errors and Omissions



It shall be the responsibility of those individuals and entities charged with
the administration of the Plan to see that it is administered in accordance with
its terms.  In the event an innocent error or omission is discovered in the
operation or administration of the Plan, then the Committee may correct such
error as it deems necessary or desirable in a manner consistent with the
goodwill intended to be engendered by the Plan and to put Participants in the
same relative position they would have been in but for such error or omission.

-10-

--------------------------------------------------------------------------------





10.08
Governing Law



The Plan shall be construed, enforced and administered in accordance with the
laws of the State of Alabama.


10.09
Binding Effect



The Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Participant and his heirs, executors,
administrators and legal representatives.


10.10
Effect on Other Plans



The amount of Compensation deferred under the Plan and the crediting of any
Matching Contribution shall not be deemed to be earnings or compensation for the
purpose of calculating a Participant’s benefits or contribution under a
retirement or deferral plan of the Company or the basis for determining benefits
under any other benefit plan provided by the Company, except to the extent
provided in any such plan.  No amount distributed under this Plan shall be
deemed to be earnings or a part of the Participant’s total Compensation when
determining a Member’s benefit under any benefit plan established by a Company,
unless otherwise provided in such plan.


10.11
Other Benefits and Agreements



The benefits provided for a Participant under the Plan are not intended to
duplicate any other benefits available to such Participant under any other plan
or program of the Corporation for its employees, and, except as may otherwise be
expressly provided for, the Plan shall not duplicate, supersede, modify or amend
any other plan or program of the Company in which a Participant is
participating.


ARTICLE XI


ADOPTION OF PLAN


As evidenced of it adoption of the Plan herein constituted, Hibbett Sports, Inc.
has caused this instrument to be signed by its duly authorized officer this 29th
day of November, 2007.



 
HIBBETT SPORTS, INC.
       
By:
/s/ Michael J. Newsome
   
Michael J. Newsome
       
Title:
Chairman of the Board and Chief Executive Officer







- END of Exhibit 10.1 -
 
 
 
 
 
 
-11-

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------